Citation Nr: 1105189	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma.

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh





INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969 as 
well as other periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Lincoln, 
Nebraska, which denied the above claims.  


FINDINGS OF FACT

1.  The Veteran's exposure to herbicides is not related to his 
renal cell carcinoma. 

2.  The Veteran's kidney disorder is not related to his exposure 
to Agent Orange.


CONCLUSIONS OF LAW

1.  Renal cell carcinoma was not incurred in service, nor may it 
be presumed to have been incurred as a result of service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  A kidney disorder was not incurred in service, nor may it be 
presumed to have been incurred as a result of service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2008, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the 
RO notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  In October 2008, the RO also notified 
the Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.

The Board acknowledges that a VA examination was not provided but 
finds that such is not warranted.  Given the absence of in-
service evidence of chronic manifestations of the disorder on 
appeal, the absence of identified symptomatology for many years 
after separation, and no competent evidence of a nexus between 
service and the Veteran's claim, a remand for a VA examination 
would unduly delay resolution.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In addition, the Board finds that the 
medical evidence of record is sufficient to make a decision on 
the claim.  Therefore, remand for a VA examination is not 
warranted. 

Based on the foregoing, the duties to notify and assist have been 
met.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic disorders, such as calculi 
of the kidney or cardiovascular-renal disease, may also be 
established based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

In addition to the regulations cited above, diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam during the Vietnam 
era will be considered to have been incurred in service.  38 
U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) 
(2010).  The following diseases are associated with herbicide 
exposure for the purposes of the presumption: AL amyloidosis, 
chloracne or other acneform disease consistent with chloracne, 
Type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Board acknowledges that the Veteran served in Vietnam; 
however, as renal cell carcinoma is not listed as one of the 
diseases that are presumed to be related to herbicide exposure, 
service connection is not warranted on a presumptive basis for 
exposure to herbicides.  It is notable that under 38 C.F.R. § 
3.309(d), cancers of the urinary tract (including kidneys) are 
presumed to be service connected in certain radiation-exposed 
Veterans.  However, the evidence does not show, and the Veteran 
has not alleged, that he was exposed to radiation during service.  
Therefore, the criteria for service connection on a presumptive 
basis have not been met. 

Service treatment records do not contain any complaints of, or 
treatment for, renal cell carcinoma or a kidney disorder, nor do 
they show that the Veteran reported a kidney disorder at 
separation from service.  In fact, in the Veteran's separation 
examination revealed a normal genitourinary system.  Therefore, a 
chronic kidney disorder, including renal cell carcinoma, was not 
incurred in service.  

Post-service VA outpatient treatment records indicate that the 
Veteran first experienced a kidney disorder in March 2007.  A 
private treatment record dated in February 2008, contains a 
diagnosis of Stage T2 renal cell carcinoma confined to his left 
kidney.  Another February 2008 private treatment record indicated 
a normal right kidney.  The left kidney was removed in February 
2008.  The Veteran does not contend that he experienced 
continuity of symptomatology since service. 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
renal cell cancer or kidney disorder to active duty, despite his 
contentions to the contrary.    

As there is no indication that the Veteran's disorders are 
related to his Agent Orange exposure or otherwise related to 
service, a grant of service connection is not warranted.  The 
Board has reviewed the private treatment records that have been 
associated with the file and notes that there are no medical 
opinions regarding a relationship between service and his current 
disorders.

The Board has also considered the Veteran's statements that his 
renal cell cancer and kidney disorder is related to service.  The 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson, 581 F.3d at 1316 (quoting Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of the Veteran's renal cell 
cancer and kidney disorder.  See Jandreau, 492 F.3d at 1377 at 
n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer.").  Because renal cell cancer and kidney disorders are 
not diagnosed by unique and readily identifiable features, they 
do not involve a simple identification that a layperson is 
competent to make.  Therefore, the Veteran's unsubstantiated 
statements regarding the claimed etiology of his renal cell 
cancer and kidney disorder are found to lack competency.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection and there is no doubt to be otherwise resolved.  See 
Cartright, 2 Vet. App. at 25.  As such, the appeals are denied.


ORDER

Service connection for renal cell carcinoma is denied. 

Service connection for a kidney disorder is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


